Citation Nr: 0005339	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.     


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that the appellant has a 
current diagnosis of PTSD, as shown by the October 1997 
medical statement from M.B., M.D., Staff Psychiatrist at the 
VA Medical Center (VAMC) in Sepulveda, where Dr. B. indicated 
that the appellant had PTSD.  At that time, Dr. B. noted that 
the appellant's PTSD was related to his Vietnam experience.  

The Board observes that in light of the above, the appellant 
has presented evidence of a current diagnosis of PTSD and a 
medically based opinion suggesting that his PTSD is related 
to his period of active service.  Therefore, since there is 
evidence sufficient to lend plausible support to the claim, 
the Board is of the opinion that the appellant's claim of 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See Gaines v. Brown, 11 Vet. App. 353, 357 (1998) (citing 
Cohen v. Brown, 10 Vet. App. 128, 136-67 (1997); and Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995)).        


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

As the appellant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  

In that regard, the Board notes that in August 1995, the 
appellant submitted VA Form 21-4138, Statement in Support of 
Claim.  At that time, the appellant stated that while he was 
in Vietnam, he engaged in combat.  The appellant indicated 
that in approximately 1971, he was serving in DaNang as the 
chief cook for the "Headquarters Officer's Mess M.W.F. S-
1."  He noted that at that time, he devised a plan to catch 
enemy soldiers who were stealing supplies.  According to the 
appellant, his plan was successful, and he and five other men 
captured the thieves.  The appellant reported that when his 
commanding Officer, Major G., learned of his plan, he 
received a personal citation and was awarded the rank of 
corporal.  He noted that he also volunteered to serve in 
combat with a security unit named "1st M.A.W. M.W.H. S-1, 
Zulu Company."  The appellant revealed that his primary 
responsibility was to "sweep and clear" an area, of Viet 
Cong.  He stated that the large air base outside of DaNang 
City was often under rocket attack.  According to the 
appellant, after several months of duty, he started going out 
"on point" in order to draw enemy fire.  The appellant 
indicated that his "fire fights" were at night and that he 
could not see his targets.  He reported that his Zulu company 
combat unit was considered for several citations, including 
one from the President of the United States.  

Pertinent military records show that the appellant served on 
active duty from December 1969 to December 1971.  The 
appellant's DD Form 214, Report of Separation from the Armed 
Forces of the United States, reflects that he served overseas 
for 10 months and two days, and that he received the National 
Defense Service Medal and the Vietnam Service Medal.  The 
form further shows that the appellant's Military Occupational 
Specialty (MOS) was as a cook.  In addition, the appellant's 
personnel records reflect that in February 1971, the 
appellant's detail included counter insurgency operations in 
DaNang.  

In the appellant's April 1996 VA examination, the appellant 
stated that while he was in Vietnam, he served on a part-time 
basis as the chief cook for the officers in the Headquarter 
Compound.  The appellant indicated that for the rest of the 
time, he provided security work around the air base in 
DaNang.  According to the appellant, the security work 
involved doing sweeps around the air base and 20 miles out.  
The appellant revealed that he also volunteered for other 
missions that were quite dangerous.  He noted that he would 
be sent to rice paddies or to villages to see what would 
happen and what the alliances were.  The goal was to find out 
whether there were enemies in the village.  The appellant 
revealed that the dangerous part of the mission was that it 
was possible that someone he had become friends with in the 
village was really the enemy.  According to the appellant, on 
one occasion, he found himself in the situation where someone 
he knew well was actually a member of the enemy.  He stated 
that when it came time to kill him, he could not do it.  The 
appellant indicated that over the years, he had felt a great 
deal of shame regarding that incident.  

In the appellant's April 1996 VA examination, the appellant 
noted that another dangerous combat mission that he had 
volunteered for was going into the rice paddies to "do a 
point."  The appellant indicated that the object of the 
mission was to see whether or not anyone fired at him after 
he went into the rice paddy.  He stated that those missions 
were only done by volunteers, but that there was pressure to 
volunteer.  According to the appellant, as a result of the 
missions, he found himself in combat situations several 
times, the longest of which lasted for three days.  The 
appellant stated that he had been told by his commanding 
officer, Major G., that he was going to receive various 
commendations, including two combat ribbons from the 
President and a citation for meritorious combat, but that the 
commendations were not in his record.  According to the 
appellant, he had also received a promotion to corporal 
before he left Vietnam because of a plan that he had set up 
which had resulted in the capture of several Viet Cong.  

In February 1997, the appellant submitted copies of letters 
that he had sent to his family while he was in Vietnam.  The 
Board notes that in an undated correspondence, the appellant 
stated that he was going "on another sweep," and that in 
his last sweep, he had caught 10 Viet Cong.  

The Board observes that presently, there is no indication 
that the RO requested verification of the appellant's alleged 
stressors, as outlined above, by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Service Environmental Support Group (ESG)).  
The provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged inservice traumatic stressor, it is necessary to 
develop this evidence."  Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Since the development outlined in the 
manual includes providing stressor information to the proper 
administration, formerly ESG, in an attempt to verify the 
claimed stressor, this procedure is deemed mandatory.  
Additionally, to conform to the ruling of the Court, the RO 
must allow the appellant to supplement his statement and 
reevaluate it if the USASCRUR is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.  Cohen, 10 Vet. App. at 128, 137.  

The Board further observes that it is unclear from the 
evidence of record as to whether the appellant is currently 
receiving Supplemental Security Income (SSI) benefits from 
the Social Security Administration (SSA).  In this regard, 
the Board notes that the evidence of record includes a 
correspondence, dated in December 1989, from the SSA to the 
appellant, informing the appellant that he was eligible to 
receive SSI benefits.  However, the Board also observes that 
in a correspondence from Ms. S.S., the appellant's attorney, 
to the SSA, dated in March 1995, Ms. S. stated that the 
appellant was reapplying for SSI benefits, which had been 
discontinued in May 1991.  The Board observes that upon a 
review of the record, it does not appear that a request for 
any SSA records was made.  "As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  

In addition, the Board notes that in the appellant's November 
1996 Notice of Disagreement (NOD), the appellant referred to 
treatment records from the Olive Hospital in Vallejo, 
California.  The Board notes that the evidence of record is 
negative for any records from the Olive Hospital.  Inasmuch 
as the appellant's statement has put the VA on notice of the 
existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in 
this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992) (where the Board is on notice of the possible 
existence and relevance of certain evidence, remand to obtain 
that evidence is required); see generally Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documented information that the medical records cannot be 
obtained, the Board determines that further development in 
this regard is warranted.

Accordingly, in order to fully and fairly evaluate the 
appellant's claim, this case is REMANDED for the following 
development:

1.  The RO should ask the appellant 
whether or not he is currently receiving 
SSI benefits, and if his response is in 
the affirmative, the RO should obtain and 
associate with the claims file copies of 
any written decisions concerning the 
appellant's claim for disability benefits 
from the SSA, and copies of any medical 
records utilized in reaching that 
decision.

2.  The RO should also request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
records from the Olive Hospital.

3.  The RO should further request from 
the appellant, through his 
representative, a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
appellant should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information can not be conducted.  

4.  Regardless of the response from the 
appellant, the RO should review the 
claims file and compile a list of the 
appellant's alleged stressors in as much 
detail as possible.  The RO should then 
verify the occurrence of the claimed 
stressors through official channels, 
including the USASCRUR.  The USASCRUR 
should be provided a copy of the 
appellant's August 1995 statement, the 
April 1996 VA psychiatric examination, 
the appellant's DD 214, Report of 
Separation from the Armed Forces of the 
United States, the appellant's personnel 
records, and this remand.  The USASCRUR 
should be requested to conduct a search 
in all of the available and appropriate 
sources, and provide any information 
which might corroborate the stressors.  
Any information obtained should be 
associated with the claims file.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors during service, and; if so, 
what was the nature of the specific 
stressful event or events.  In any event, 
the RO must specifically render a finding 
of whether the appellant "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
that a claimed in-service stressor or 
stressor occurred, the RO must specify 
what in-service stressor or stressors it 
has determined are established by the 
record.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
appellant should be afforded an 
examination by a psychiatrist to 
determine the presence of PTSD.  The RO 
must specify for the examiner the 
stressor or stressors that the RO 
determined are established by the record, 
and the examiner is to be instructed that 
only those events can be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:  (a) whether the stressor(s) 
determined by the RO to actually have 
occurred was sufficient to produce PTSD; 
(b) whether the appellant meets the 
diagnostic criteria for PTSD under the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and; (c) whether there 
is a link between current symptoms and 
the stressor or stressors specified by 
the RO as established by the record.  The 
claims folder must be made available to 
the examiner prior to the examination.

7.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



